Title: Notes on Debates, 23 May 1783
From: Madison, James
To: 


Friday May 23
The Report from Mr. Hamilton Mr. Gorham and Mr. Peters, in favor of discharging the soldiers enlisted for the war, was supported on the ground that it was called for by Economy and justified by the degree of certainty that the war would not be renewed. Those who voted for furloughing the soldiers, wished to avoid expence, and at the same time to be not wholly unprepared for the contingent failure of a definitive treaty of peace. The view of the subject taken by those who were opposed both to discharging and furloughing, were explained in a Motion by Mr. Mercer seconded by Mr. Izard to assign as reasons, first that Sr. Guy Carlton had not given satisfactory reasons for continuing at N. York. second, that he has broken the articles of the provisional Treaty relative to the negroes, by sending them off.
This motion appeared exceptionable to several, particularly to Mr. Hamilton, & rather than it should be entered on the Journal by yeas & nays, it was agreed that the whole subject should lye over.
The Report relating to the Department of For: Affairs being taken up: Mr. Carroll seconded by Mr. Williamson moved that no public Minister should be employed by the U. S. except on extraordinary occasions.
In support of the proposition it was observed that it would not only be economical, but would withold our distinguished Citizens from the corrupting scenes at foreign Courts, and what was of more consequence would prevent the residence of foreign Ministers in the U. S. whose intrigues & examples might be injurious both to the Govt. & to the people.
The considerations suggested on the other side were that Diplomatic relations made part of the established policy of Modern Civilized nations, that they tended to prevent hostile collisions by mutual & friendly explanations, & that a young Republic ought not to incur the odium of so singular & as it might be thought disresp[ect]ful innovation. The discussion was closed by an adjournment till Monday.
